Exhibit 10.1
FORM OF CONSULTING AGREEMENT
[DATE]
Mr. John J. Degnan
35 Beacon Hill Drive
Chester, New Jersey 07930
Dear John:
     I am delighted to set forth our understanding with respect to the retention
by The Chubb Corporation (“Chubb”) of your services after you retire from Chubb
on December 31, 2010. You will act as a Senior Advisor to Chubb for a term of
24 months, effective January 1, 2011. In this capacity, you will be considered
an independent contractor, not an employee of Chubb. I will be your client
contact.
     As a Senior Advisor, you will provide advice and assistance to me and to
others at Chubb as I may designate on important Federal and regulatory issues,
trade and corporate association matters, pending legal and regulatory
proceedings relating the market practice investigations in the property and
casualty industry, certain claims matters and such other matters as I may
occasionally require. In addition, you will continue to serve as a member of the
Board of Directors of Chubb Insurance Company of Europe.
     We expect that the amount of services that you will provide under this
consulting agreement in your capacity as Senior Advisor will be less than 50% of
the level of services you provided prior to your retirement from Chubb. We also
understand that, during the term of this consulting agreement, you intend to
engage in other professional activities, subject to the contractual limitations
to which you are otherwise subject.
     During the term of this consulting agreement, you will receive an annual
fee of $500,000 for all your services as a Senior Advisor. Payments will be made
in four equal quarterly installments during the last week of each quarter. As
you will not be an employee, Chubb will not withhold income or social security
taxes, make any unemployment or disability insurance contributions, or obtain
worker’s compensation insurance on your behalf.
     Chubb agrees that, effective January 1, 2011, the covenant not to compete
with the business of Chubb and its subsidiaries contained in your outstanding
Restricted Stock Unit Agreements and Performance Award Agreements will be
amended as provided in the attachment to this consulting agreement.
     Chubb will indemnify and hold you harmless for any liability that may arise
out of your performing services under this consulting agreement, other than
liabilities relating to your obligation to pay taxes, social security payments
or unemployment or disability insurance contributions. During the term of this
consulting agreement, we will provide you with use of an office at Chubb’s
headquarters or such other mutually agreed location and with secretarial

 



--------------------------------------------------------------------------------



 



support as you may reasonably request. In addition, we will reimburse you for
all of your necessary and reasonable travel or other business related expenses
incurred in connection with the services provided by you under this consulting
agreement. Any requests for expense reimbursement, along with appropriate
documentation, should be submitted to the Chief Administrative Officer (or
person performing similar functions) for approval.
     This consulting agreement can be cancelled by either party as of the end of
any month, upon 30 days written notice. Otherwise, this consulting agreement
will terminate automatically on December 31, 2012.
     Should you find the above terms acceptable, kindly sign where indicated
below, retain a copy for your records and return the original to me.
Sincerely,
John D. Finnegan
cc:      Sunita Holzer
Agreed and Accepted:
_________________________
John J. Degnan

2



--------------------------------------------------------------------------------



 



Attachment
Effective as of January 1, 2011, the first sentence of the covenant not to
compete with the business of The Chubb Corporation (“Chubb”) (the
“Non-Competition Covenant”) and its subsidiaries contained in each of the
outstanding Restricted Stock Units Agreements and Performance Share Award
Agreements between John J. Degnan and Chubb (each an “Award Agreement” and
collectively the “Award Agreements”) is amended to read as follows:
“Unless the Participant has received prior written authorization from the
Committee, the Participant shall not, (i) during his or her employment with the
Corporation or any of its Subsidiaries, (ii) during a period of one (1) year
following any termination of such employment and (iii) during any period in
which the Participant is providing any services to the Corporation pursuant to
any consulting agreement or otherwise, directly or indirectly compete with the
business of the Corporation or any of the Subsidiaries by being an officer,
agent, employee, consultant, partner, or director of a Competitive Business, or
otherwise render services to or assist or hold an interest in (except as a less
that one (1) percent shareholder of a public company) in any Competitive
Business.”
Except as provided above, each of the Award Agreements, including the other
covenants contained therein, remains is full force and effect. Capitalized terms
used herein and not defined herein have the meanings set forth in the respective
Award Agreement.

3